DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-14, 16-20 are pending.
Claims 4 and 15 are cancelled,

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-10, 13-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 3, 10, 13-14 and 20,
Claims 5-9, 16-19 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-11, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Verch (US 6,047,514).
Re claim 1, Verch discloses a sash apparatus (Fig. 11) for securing in a window or a door (Fig. 11), the sash apparatus (Fig. 11) comprising: 
a frame (26) with multiple segments (28, 30, 31) securable to the window or door (as 26 is a sash window frame), each of the segments (28, 30, 31) having an internal passage therein (within 26, see Fig. 9, see Fig. 11); 
the multiple segments (28, 30, 31) being arranged and coupled together at non- straight angles (Fig. 11) to form the frame (26), the internal passage (with 26) of each of 
a bonding fill (38) entirely filling (Fig. 9, Col 5 lines 11-15) the single internal passage (within 26) extending throughout the frame (26), the bonding fill (38) mechanically holding (Col 6 lines 28-31) the multiple segments (28, 30, 31) together (Fig. 11).
Re claim 3, Verch discloses the sash apparatus of claim 1, wherein the frame (26) further comprises a pair of apertures (34a, 34b) that provide access to the internal passages therein (interior to 26).
Re claim 10, Verch discloses the sash apparatus of claim 1, further comprising a second bonding fill (a bonding fill 38 at the bottom right 26, vs a bonding fill 38 at the top left 26, as the language does not define any difference or delineation between the two bonding fills) at least partially filling the internal passages (within 26) within the frame (26).
Re claim 11, Verch discloses a method of forming (Col 5 line 11-Col 6 line 39) a sash apparatus (Fig. 11) for securing in a window or a door (as 26 is a sash window frame), the method comprising: 
providing (Fig. 11 showing 26 provided) a frame (26) with multiple segments (28, 30, 31) securable to the window or door (as 26 is a sash window frame), each of the segments (28, 30, 31) having an internal passage (within 26, see Fig. 9, see Fig. 11) therein; the multiple segments (28, 30, 31) being arranged and coupled together (Fig. 11) at non- straight angles (Fig. 11) to form the frame (26), with the internal passage (within 26) of each of the segments (28, 30, 31) in fluid communication with one another 
filling (Col 5 line 11-Col 6 line 39) the single internal passage (within 26) extending throughout the frame (26) entirely (Fig. 9, Col 5 lines 11-15) with a bonding fill (38);
curing (Col 6 lines 28-30) the bonding fill (38), the bonding fill (38) mechanically holding (Col 6 lines 28-30) the multiple segments (28, 30,31) together (Fig. 11).
Re claim 20, Verch discloses the method of claim 11, further comprising filling (Col 5 line 11-Col 6 line 39), at least partially (Col 5 line 11-Col 6 line 39), the internal passages (with 26) with a second bonding fill (a bonding fill 38 at the bottom right 26, vs a bonding fill 38 at the top left 26, as the language does not define any difference or delineation between the two bonding fills); and curing the second bonding fill (Col 6 lines 28-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verch (US 6,047,514) in view of Hooper JR et al (“Hooper”) (US 2019/0085617).
Re claim 2, Verch discloses the sash apparatus of claim 1, but fails to disclose wherein each of the segments comprises: a pair of metal inserts spaced apart from one another; and a pair of polymer inserts extending between and joining the pair of metal inserts, the pair of metal inserts and the pair of polymer inserts collectively orientated to define the internal passage therein.
However, Verch discloses wherein each of the segments (Fig. 10 18T, Emmanuel: 10) comprises: a pair of metal inserts (12, 14, [0051]) spaced apart from one another (Fig. 10); and a pair of polymer inserts (16U, 16L, [0051]) extending between and joining the pair of metal inserts (12, 14), the pair of metal inserts (12, 14) and the pair of polymer inserts (16U, 16L) collectively orientated to define the internal passage therein (at 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash apparatus of Verch wherein each of the segments comprises: a pair of metal inserts spaced apart from one another; and a pair of polymer inserts extending between and joining the pair of metal inserts, the pair of metal inserts and the pair of polymer inserts collectively orientated to define the internal passage therein as by Hooper in order to improve the rate of energy transfer through the structure ([0001]).
Re claim 12, Verch discloses the method of claim 11, but fails to disclose wherein each of the segments comprises: a pair of metal inserts spaced apart from one another; and a pair of polymer inserts extending between and joining the pair of metal inserts, the pair of metal inserts and the pair of polymer inserts collectively orientated to define the internal passage therein.
However, Hooper discloses wherein each of the segments (Fig. 10 18T, Emmanuel: 10) comprises: a pair of metal inserts (12, 14, [0051]) spaced apart from one another (Fig. 10); and a pair of polymer inserts (16U, 16L, [0051]) extending between and joining the pair of metal inserts (12, 14), the pair of metal inserts (12, 14) and the pair of polymer inserts (16U, 16L) collectively orientated to define the internal passage therein (at 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verch wherein each of the segments comprises: a pair of metal inserts spaced apart from one another; and a pair of polymer inserts extending between and joining the pair of metal inserts, the pair of metal inserts and the pair of polymer inserts collectively orientated to define the internal passage therein as by Hooper in order to improve the rate of energy transfer through the structure ([0001]).
Re claim 13, 
Re claim 14, Verch as modified discloses the method of claim 13, wherein the filling comprises injecting the bonding fill (38) through one of the apertures (Col 4 lines 43-61) into the internal passages (within 26) of the frame (26).
Re claim 16, Verch as modified discloses the method of claim 14, wherein the providing comprises assembling (Fig. 11) the segments (28, 30, 31) together to form the frame (26).
Re claim 17, Verch as modified discloses the method of claim 16, wherein the providing further comprises assembling (Fig. 11) each segment (28, 30, 31) of the frame has a cross-section (Fig. 9), and the multiple segments (28, 30, 31) comprise a top segment (top 28), a bottom segment (bottom 28), and two side segments (left/right 28) that collectively form a rectangular frame (26),
but fails to disclose each segment having a rectangular cross-section.  
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verch with each segment having a rectangular cross-section in order to simplify machining and design, reducing costs.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 18, Verch  as modified discloses the method of claim 17, and a glass unit (26 is a window sash frame), but fails to disclose wherein the providing further comprises clamping the segments together around a glass unit.

Re claim 19, Verch as modified discloses the method of claim 18, wherein the drilling (see above) comprises drilling the pair of apertures (34a, 34b]), but fails to disclose into the top segment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verch wherein the apertures are drilled into the top segment in order to allow for the use of gravity to fill the entire internal passage.  It has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  

	
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verch (US 6,047,514) in view of Hooper JR et al (“Hooper”) (US 2019/0085617) and Hetman (US 4,067,163).
Re claim 5, Verch as modified discloses the sash apparatus of claim 3, but fails to disclose wherein the bonding fill is cured epoxy.
However, Hetman discloses wherein the bonding fill is cured epoxy (Abstract, Col 2 lines 22-33).

Re claim 6, Verch as modified discloses the sash apparatus of claim 5, wherein each segment (28, 30, 31) of the frame has a cross-section (Fig. 9), and the multiple segments (28, 30, 31) comprise a top segment (top 28), a bottom segment (bottom 28), and two side segments (left/right 28) that collectively form a rectangular frame (26),
but fails to disclose each segment having a rectangular cross-section.  
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash apparatus of Verch with each segment having a rectangular cross-section in order to simplify machining and design, reducing costs.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Verch as modified discloses the sash apparatus of claim 6, further comprising a glass unit (as 26 is a window sash frame) secured within the frame (26) by the metal inserts (Hooper: 12, 14).
Re claim 8, Verch as modified discloses the sash apparatus of claim 7, wherein the pair of apertures (34a, 34b]) is positioned in the segment (28, 30, 31), but fails to disclose into the top segment.
In re Japikse, 181 F.2d 1019.  
Re claim 9, Verch as modified discloses the sash apparatus of claim 8, wherein the pair of apertures (34a, 34b) is spaced apart (Fig. 11) at opposite ends of the top segment (as modified above).

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635